Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 23 April 1805
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                  
                     Philadelphia April 23d. 1805
                  
                  Agreeably to the contents of the Note, I had the honor to receive from the President, I made enquiries relative to the Owners of the Ship, New Orleans from, Marseilles—& can not find that such a firm as Hughes & Allen exists in this City, but I believe the information, stating that the Ship had been damag’d and oblig’d to sail into Mahon is correct.
                  with Perfect Respect I have the honor to be The Presidents Obedt Servt
                  
                     P Muhlenberg 
                     
                  
               